SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 033-17774-NY ALL GRADE MINING, INC. (Exact name of registrant as specified in its charter) Colorado * (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 370 W. Pleasantview Ave., Suite 163, Hackensack, NJ 0760 (Address of principal executive office) Registrant's telephone number, including area code: (201) 788-3785 Former name, former address and former fiscal year, if changed since last report. Page 1 of 28 Check whether the Issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller Reporting Company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YES o NOþ 111,118,759 shares of Common Shares, par value $0.001 per share, were outstanding as of 30 June 2012 and 130,074,857 as of 1 June 2013. Page 2 of 28 ALL GRADE MINING, INC. AND SUBSIDIARY (A Development Stage Company Commencing January 3, 2006) CONTENTS Page PART I- FINANCIAL INFORMATION 4 ITEM 1- FINANCIAL STATEMENTS 5 Condensed Consolidated Balance sheets as of June 30, 2012 (unaudited) and December 31, 2011 5 Condensed Consolidated Statements of operations for the three and six month periods ended June 30, 2012 and June 30, 2011 and for the period January 3, 2006 (date of Commencement as a development stage company) through June 30, 2012(unaudited) 6 Condensed Consolidated Statements of cash flows for the three and six month periods ended June 30, 2012and June 30, 2011 and for the period January 3, 2006 (date of Commencement as a development stage company) through June 30, 2012(unaudited) 7 Notes to condensed consolidated financial statements 8 ITEM 2- MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 18 ITEM 3- QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 23 ITEM 4- CONTROLS AND PROCEDURES 23 PART II- OTHER INFORMATION 26 ITEM 1- LEGAL PROCEEDINGS 26 ITEM 1A- RISK FACTORS 25 ITEM 2- UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 25 ITEM 3- DEFAULT UPON SENIOR SECURITIES 26 ITEM 4- MINE SAFETY DISCLOSURES 27 ITEM 5- OTHER INFORMATION 27 ITEM 6- EXHIBITS 27 SIGNATURES 28 Exhibit 31.1 Certification Pursuant to Section 302 of the Sarbanes Oxley Act Exhibit 32.2 Certification Pursuant to Section 906 of the Sarbanes Oxley Act Page 3 of 28 PART I – FINANCIAL INFORMATION This Quarterly Report includes forward-looking statements within the meaning of the Securities Exchange Act of 1934 (the “Exchange Act”).These statements are based on management’s beliefs and assumptions, and on information currently available to management.Forward-looking statements include the information concerning our possible or assumed future results of operations set forth under the heading “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”Forward-looking statements also include statements in which words such as “expect,” “anticipate,” “intend,” “plan,” “believe,” “estimate,” “consider,” or similar expressions are used. Forward-looking statements are not guarantees of future performance.They involve risks, uncertainties, and assumptions.Our future results and shareholder values may differ materially from those expressed in these forward-looking statements.Readers are cautioned not to put undue reliance on any forward-looking statements. Page 4 of 28 ITEM 1Financial Statements ALL GRADE MINING, INC. (A Development Stage Company Commencing January 3, 2006) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, ASSETS Current Asset Cash $
